DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,308,032. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant.
Instant Application
U.S. Patent No. 11,308,032
Claim 1

A computing system comprising: 

at least one processor; 

and at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the computing system to: 





send, from a client application to a content management system, an application programming interface (API) call, the API call comprising content item search criteria that causes the content management system to perform a search in a content item index to identify a content item; receive, at the client application, an indication of the content item based on the content item satisfying the content item search criteria; and 

provide, by the client application, a suggestion to attach the content item to an electronic message being composed within the client application.
Claim 1

A computing system comprising: 

one or more processors; 

one or more storage media; one or more programs stored in the one or more storage media and configured for execution by the one or more processors, the one or more programs comprising instructions which, when executed by the one or more processors, are capable of causing the computing system to perform: 

receiving, from a client application, an application programmable interface (API) call specifying one or more content item search criteria; based at least in part on the one or more content item search criteria specified in the API call, performing a lookup in a content item index to identify at least one content item that satisfies the one or more content item search criteria; and 



providing a suggestion to attach the at least one content item to a text being composed using the client application.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-13 and 15-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ronnewinkel et al (US 2005/0228790 A1).
As to claims 1, 8, and 16, Ronnewinkel teaches a computing system, method, and medium comprising: at least one processor (see [0011]); and at least one non-transitory computer-readable storage medium storing instructions (see [0116]) that, when executed by the at least one processor, cause the computing system to: send, from a client application to a content management system, an application programming interface (API) call, the API call comprising content item search criteria that causes the content management system to perform a search in a content item index to identify a content item (Ronnewinkel discloses an application program interface in figures 9A-9D, which allows the user to perform searches for business objects (documents) using search criteria in [0100].); receive, at the client application, an indication of the content item based on the content item satisfying the content item search criteria (Ronnewinkel describes a search results area for selecting business objects retrieved by the search in [0100]); and provide, by the client application, a suggestion to attach the content item to an electronic message being composed within the client application (Ronnewinkel discloses the customer requests information about how to assemble a purchased product, and if a document containing product assembly instructions is linked to the selected category, then the ERMS can automatically suggest that the agent attach that document to the reply email in [0004]. Ronnewinkel also discloses a cart area for displaying selected business objects for later attachment to the reply email in Figure 9D and [0100]-[0103].).
As to claim 2 and 18, Ronnewinkel further teaches instructions that, when executed by the at least one processor, cause the computing system to generate the content item search criteria based on user activity within the client application (Ronnewinkel discloses a knowledge search where the user is able to generate or define search criteria by using the GUI in Figure 9C. Also see [0075].).
As to claim 3, 11, and 19, Ronnewinkel further teaches wherein the user activity comprises composing text or interacting with a graphical user interface button (Ronnewinkel discloses a knowledge search where the user is able to generate or define search terms by using the GUI in Figure 9C.).
As to claim 4, 12, and 17, Ronnewinkel further teaches wherein the API call further comprises a user identifier that causes the content management system to perform the search in a user-specific content item index (Ronnewinkel shows a GUI with an identified user in the top left corner and thus performing tasks such as searching on a user-specific content in Figure 9C.).
As to claim 5, Ronnewinkel further teaches wherein providing the suggestion to attach the content item to the electronic message being composed within the client application comprises displaying a name of the content item within a graphical user interface of the client application (Ronnewinkel discloses an attachments section which displays business objects, based on a user search, for attaching to an email in Figure 9D and [0100]-[0103]. Ronnewinkel also discloses the example of the customer requests information about how to assemble a purchased product, and if a document containing product assembly instructions is linked to the selected category, then the ERMS can automatically suggest that the agent attach that document to the reply email in [0004]).
As to claim 6 and 13, Ronnewinkel further teaches further comprising instructions that, when executed by the at least one processor, cause the computing system to provide, by the client application, an authentication API call to the content management system, the authentication API call comprising user credentials associated with a user account on the content management system which causes the content management system to authenticate the client application with the user account (Ronnewinkel shows a GUI with an identified user in the top left corner and thus performing tasks such as searching on a user-specific content in Figure 9C. This clearly suggests that the user must log in order to authenticate the user and allow access to the ERMS.).
As to claims 7 and 10, Ronnewinkel further teaches wherein the client application is one of an electronic messaging application, an email application, a web browser application, or a texting application (Ronnewinkel discloses a e-mail response management system (ERMS) in [0002]-[0007] and Figures 7A-9D.
As to claim 9, Ronnewinkel further teaches generating the content item search criteria based in part on a message being composed within the client application (Ronnewinkel discloses a knowledge search where the user is able to generate or define search criteria by using the ERMS GUI in Figure 9C. Ronnewinkel also shows the drafting of emails in Figures 9A-9B and 9D.).
As to claim 15, Ronnewinkel further teaches identifying keywords based on user-composed text within the client application (Ronnewinkel discloses a knowledge search where the user is able to generate or define search terms by using the GUI in Figure 9C.); and wherein the search criteria comprise the keywords (Ronnewinkel discloses a knowledge search where the user is able to generate or define search terms by using the GUI in Figure 9C. Also see [0075]).
As to claim 20, Ronnewinkel further teaches further comprising instructions that, when executed by the at least one processor, cause the computing device to attach the content item to the electronic message being composed within the client application based on detecting a user input indicating an acceptance of the suggestion (Ronnewinkel discloses that when a response e-mail is completed and submitted (accept), the contents of the e-mail editor viewset, including the original text and any text added by the agent, are e-mailed, along with any attachments identified in the attachment viewset, to the recipient in the e-mail header in viewset in [0082].).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ronnewinkel et al (US 2005/0228790 A1) in view of Goyal et al (US 7,797,313 B1).
As to claim 14, Ronnewinkel fails to explicitly teach generating the content item search criteria based in part on a message being composed within the client application. 
However, Goyal teaches generating the content item search criteria based in part on a message being composed within the client application (Goyal discloses a ranking engine that gives a higher ranking to items that have been accessed most recently in column 4, line 63 through column 5, line 8.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Ronnewinkel to incorporate the ranking based on access as taught by Goyal for the purpose of increasing the relevancy and accuracy with which content is delivered to the user (See Goyal column 4, lines 4-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161